Case 4:18-cv-01698 Document 46 Filed on 07/28/20 in TXSD Page 1 of 3
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  July 28, 2020
                                                                               David J. Bradley, Clerk

                     UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF TEXAS
                          HOUSTON DIVISION

        DEBRA HUNT,                   §    CIVIL ACTION NO.
                 Plaintiff,           §    4:18-cv-01698
                                      §
                                      §
               vs.                    §    JUDGE CHARLES ESKRIDGE
                                      §
                                      §
        MILLENNIUM                    §
        INFORMATION                   §
        SERVICES INC,                 §
                  Defendant.          §

                       ORDER ADOPTING
                MEMORANDUM AND RECOMMENDATION

            The objections by Defendant Millennium Information
       Services Inc to the Memorandum and Recommendation signed
       by the Magistrate Judge on April 21, 2020 are denied. Dkt 39.
            The Memorandum and Recommendation resolved two
       motions brought by Millennium Information Services. One was
       for summary judgment on all claims brought by Plaintiff Debra
       Hunt. Dkt 24. The other was for leave to submit a supplemental
       declaration in support of its motion for summary judgment. Dkt
       30. The Magistrate Judge granted the motion for leave and
       recommended denying the motion for summary judgment on all
       claims. Dkt 38.
            Millennium Information Services filed timely objections.
       Dkt 39. It contends that it is entitled to summary judgment on all
       claims.
            A district court reviews de novo any conclusions by a
       magistrate judge to which a party has specifically objected. See 28
       USC § 636(b)(1)(C); United States v Wilson, 864 F2d 1219, 1221
       (5th Cir 1989). The court may accept any other portions to which
       there is no objection if no clear error appears on the face of the
Case 4:18-cv-01698 Document 46 Filed on 07/28/20 in TXSD Page 2 of 3




       record. See Guillory v PPG Industries, Inc, 434 F3d 303, 308 (5th Cir
       2005), citing Douglass v United Services Automobile Association, 79 F3d
       1415, 1420 (5th Cir 1996); see also FRCP 72(b) Advisory Comm
       Note (1983).
            The Court has reviewed the pleadings, the record, and the
       applicable law. The Court has also reviewed de novo the specific
       objections by Millennium Information Services to the
       recommendation of the Magistrate Judge. The objections do not
       overcome the detailed reasoning of the Memorandum and
       Recommendation. No other clear error appears.
            Millennium Information Services levies at least nineteen
       separate objections to the Memorandum and Recommendation.
       Most deal with sufficiency of the summary judgment evidence
       and findings of material disputes of fact. But it also objects to the
       failure of the Memorandum and Recommendation to address an
       administrative-exhaustion argument as to Hunt’s Title VII
       retaliation claim. Dkt 39 at 6–7. The Court addresses this now.
            Hunt sued Millennium Information Services for retaliation
       under Title VII. She did so under a theory of constructive
       discharge. Dkt 1 at ¶ 24. Millennium Information Services argued
       in its motion for summary judgment that this claim was barred
       for failure to exhaust administrative remedies, asserting that Hunt
       didn’t allege a constructive discharge in her EEOC charge. Dkt
       24 at 27. It cited in support Anderson v Venture Express, 694
       F Appx 243 (5th Cir 2017) (unpublished). The Fifth Circuit there
       upheld the dismissal of plaintiff’s retaliation claim for failure to
       exhaust administrative remedies. Id at 247. It noted in doing so
       that the plaintiff “failed to exhaust his administrative remedies by
       failing to include the retaliation claim in his EEOC charge, either
       by checking the box or describing retaliation.” Ibid (emphasis added).
            Hunt notes in her response that she did check the box for
       retaliation. Dkt 28 at 23; Dkt 24-8 at 2. And in the first paragraph
       of her description of the charge she states, “I complained on this
       issue, which has caused me to be subjected to different terms and
       conditions.” Dkt 24-8 at 2. She later states, “After my complaint,
       the terms and conditions of my employment changed. I was given
       assignments that covered several counties; work was less
       managerial and more labor intensive; and was given submission




                                         2
Case 4:18-cv-01698 Document 46 Filed on 07/28/20 in TXSD Page 3 of 3




       dates.” Ibid. Such facts provide notice of a possible retaliation
       claim based on constructive discharge. And she continues to rely
       on these same allegations. This sufficiently alleged retaliation and
       the issue of her constructive discharge in her EEOC charge to
       satisfy Anderson. The objection by Millennium Information
       Services regarding administrative exhaustion is overruled.
            The Memorandum and Recommendation is ADOPTED as the
       Memorandum and Order of this Court. Dkt 38.
            The objections by Millennium Information Services are
       OVERRULED. Dkt 39.
           SO ORDERED.


           Signed on July 28, 2020, at Houston, Texas.



                                     Hon. Charles Eskridge
                                     United States District Judge




                                        3
